J-S40037-15

NON-PRECEDENTIAL DECISION – SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA,              : IN THE SUPERIOR COURT OF
                                           :         PENNSYLVANIA
                  Appellee                 :
                                           :
                     v.                    :
                                           :
RONALD CALLOWAY,                           :
                                           :
                  Appellant                : No. 279 WDA 2015

       Appeal from the Judgment of Sentence Entered February 12, 2015,
                in the Court of Common Pleas of Fayette County,
             Criminal Division, at No(s): CP-26-CR-0001584-2014

BEFORE:      FORD ELLIOTT, P.J.E., DONOHUE, and STRASSBURGER, JJ.*

MEMORANDUM BY STRASSBURGER, J.:                 FILED SEPTEMBER 09, 2015

        Ronald Calloway (Appellant) appeals from the judgment of sentence of

two and one-half to five years’ incarceration entered February 12, 2015,

following his conviction for failure to comply with sexual offender registration

requirements. We affirm.

        By virtue of a qualifying prior conviction, Appellant was, and remains,

subject to the address registration requirements of the Sex Offender

Registration and Notification Act (SORNA).1 See 18 Pa.C.S. § 9799.13. On

August 24, 2014, at approximately 9:39 pm, Officer Michael Bittner of the

Uniontown Police Department was dispatched to 63 Pershing Court in

Uniontown to investigate an alleged domestic disturbance.        Officer Bittner

obtained information from Andrea Ohler, a resident of 63 Pershing Court and


1
    42 Pa.C.S. §§ 9799.10-9799.41.


*Retired Senior Judge assigned to the Superior Court.
J-S40037-15


Appellant’s girlfriend, that Appellant had been living at the residence for

several months following his release from prison.       Subsequently, Officer

Bittner learned from the Megan’s Law Section of the Pennsylvania State

Police that Appellant’s registered address was 13 Booker Way, Uniontown,

Pennsylvania.

      Appellant was charged with the aforementioned offense. The matter

proceeded to a jury trial and, on February 3, 2015, Appellant was found

guilty. On February 12, 2015, Appellant was sentenced as indicated above.

This timely appeal followed. Both Appellant and the trial court complied with

the mandates of Pa.R.A.P. 1925.

      On appeal, Appellant argues that the evidence presented was

insufficient to sustain his conviction. Appellant’s Brief at 7. Our standard of

review is as follows:

      The standard we apply in reviewing the sufficiency of the
      evidence is whether viewing all the evidence admitted at trial in
      the light most favorable to the verdict winner, there is sufficient
      evidence to enable the fact-finder to find every element of the
      crime beyond a reasonable doubt. In applying [the above] test,
      we may not weigh the evidence and substitute our judgment for
      the fact-finder. In addition, we note that the facts and
      circumstances established by the Commonwealth need not
      preclude every possibility of innocence. Any doubts regarding a
      defendant’s guilt may be resolved by the fact-finder unless the
      evidence is so weak and inconclusive that as a matter of law no
      probability of fact may be drawn from the combined
      circumstances. The Commonwealth may sustain its burden of
      proving every element of the crime beyond a reasonable doubt
      by means of wholly circumstantial evidence. Moreover, in
      applying the above test, the entire record must be evaluated and



                                     -2-
J-S40037-15


      all evidence actually received must be considered. Finally, the
      [finder] of fact while passing upon the credibility of witnesses
      and the weight of the evidence produced, is free to believe all,
      part or none of the evidence.

Commonwealth v. Harden, 103 A.3d 107, 111 (Pa. Super. 2014)

(citations and quotations omitted).

      As an individual subject to registration under SORNA, Appellant was

required to “appear in person at an approved registration site within three

business days to provide current information relating to [inter alia]: … (2) A

commencement of residence, change in residence, termination of residence

or failure to maintain a residence, thus making the individual a transient.”

42 Pa.C.S. § 9799.15(g). For the purposes of SORNA, “residence” is defined

as “[a] location where an individual resides or is domiciled or intends to be

domiciled for 30 consecutive days or more during a calendar year.” 42

Pa.C.S. § 9799.12. The statute under which Appellant was convicted

provides, in relevant part, that “[a]n individual who is subject to registration

under 42 Pa.C.S. § 9799.13 [] commits an offense if he knowingly fails to …

verify his address … as required[.]” 18 Pa.C.S. § 4915.1(a)(2).

      The Commonwealth presented the following evidence at trial.

            Angela Ohler, Appellant’s girlfriend and resident of 63
      Pershing Court, testified that Appellant moved into her house on
      March 23, 2014, consistently stayed overnight for long periods of
      time, bought groceries for her children, and kept numerous
      personal items at 63 Pershing Court between his release on
      March 23, 2014 and August 24, 2014. [Ms. Ohler testified that
      she had helped move Appellant’s possessions from 13 Booker



                                      -3-
J-S40037-15


      Way to 63 Pershing Court. Further, she testified that Appellant
      contacted her via telephone from the county jail before trial to
      request that she change her testimony and say that Appellant
      was residing at 13 Booker Way at the time of his arrest.]

             The Commonwealth also presented testimony from the
      City of Uniontown Police Captain David J. Rutter, who is
      responsible for the Megan’s Law updates and verifications that
      occur at the Fayette County Booking Center and assisted
      Patrolman Bittner in investigating [] Appellant. Captain Rutter
      testified that he used J-Net to retrieve Appellant’s registration
      information and that Appellant had registered the address at 13
      Booker Way. Further, Captain Rutter stated Appellant told him
      during the initial interview that he had slept at the 13 Booker
      Way address only once in the past two weeks. The jury did not
      find credible Appellant’s testimony that he did not sleep
      anywhere at night, and only stayed at 63 Pershing Court during
      the day. Captain Rutter testified that upon responding to 63
      Pershing Court, he observed larger, men’s clothing strewn about
      the bedroom at the residence.

            Captain Rutter also stated that a person is required to
      report any new or additional addresses to the State Police within
      three (3) days of moving. [Further, through State Police
      Investigator Timothy Kirsch, the Commonwealth presented
      evidence that, at the time he registered the Booker Way address
      as his residence in May of 2014, Appellant signed a form
      acknowledging his awareness of the Megan’s Law registration
      requirements, including the policy for updating one’s address
      with the State Police.]

Trial Court Opinion, 4/8/2015, at 3-4.

      When this evidence is viewed in the light most favorable to the

Commonwealth as the verdict winner, we cannot agree that it is unreliable

and   speculative   as   claimed   by    Appellant.   The   testimony   of   the

Commonwealth witnesses, if believed by the jury, was sufficient to support

Appellant’s conviction. See, e.g., Commonwealth v. Love, 896 A.2d 1276,



                                        -4-
J-S40037-15


1283 (Pa. Super. 2006).    Thus, we agree with the trial court that the

evidence presented was sufficient for the jury to conclude beyond a

reasonable doubt that Appellant was residing at 63 Pershing Court and had

knowingly failed to update his address as required by SORNA. Accordingly,

we find no error on the part of the trial court, and affirm Appellant’s

judgment of sentence.

     Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary


Date: 9/9/2015




                                  -5-